Walton, J.-
A statute of this state declares that no action shall be maintained against a town for an injury caused by a defect in one of its highways, unless the person injured shall within fourteen days thereafter notify the municipal officers of *65tlie town in writing, setting forth his claim for damages, and specifying the nature of his injuries and uthe nature, and location of the defect which caused such injury.” R. S., c. 18, § 80. No such notice was given in this caso. A notice was given stating that, “in consequence of a defect in the highways in the.town,” the plaintiff was thrown from his carriage and injured. But the notice does not specify the nature or the location of the defect. In these particulars the notice is fatally defective. The court below so ruled and ordered a nonsuit. The ruling was correct. The statute is not directory merely, it is mandatory. Such a notice as the statute mentions must not only be given, but it must be averred in the writ and proved at the trial, or the action can not be maintained. Low v. Windham, 75 Maine, 113, and cases there cited.

Exceptions overruled.

Peters, C. J., Danforth, Virgin, Libbey, Foster and Haskell, JJ., concurred.